Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 17, 2018

                                       No. 04-18-00461-CV

                           INT OF S.K.K AND H.A.K. CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2718-CV
                            Honorable William Old, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to pay or make arrangements to pay the reporter’s fee for preparing the record and has
failed request the record in writing. It is therefore ORDERED that appellant provide written
proof to this court within ten days of the date of this order that: (1) either (a) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (b) appellant is
entitled to appeal without paying the reporter’s fee; and (2) the appellant has requested the court
reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of the clerk’s record is filed, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court